Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group II in the reply filed on 06/04/2021 is acknowledged.  The traversal is on the ground(s) that the written opinion of the International Search Authority filed 03/21/2019 stated that the polypeptide sequences recited in the instant independent claims are free of the prior art.  The restriction/election requirement mailed 03/07/2021 is thus hereby withdrawn. 
Claims 1, 4, 22-29, 33, 35-38, 51, 61-64, 66, 67, 69 – 74, 77-81, 86, and 87 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77, 78, 79, and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled 
The specification teaches that CD123 is the alpha chain of the human interleukin-3 (IL-3) receptor and is overexpressed in many hematological malignancies, including acute myeloid leukemia, B-lymphoid leukemia, blastic plasmocytoid dendritic neoplasms (BPDCN), and hairy cell leukemia (Para. 004-005). Specifically, anti-CD123 x CD3 bispecific antibodies was shown to inhibit tumor growth and prolong survival in a xenograft model of acute myeloid leukemia (Examples 11 and 15). 
The specification does not teach treatment of any disorder in a subject characterized by the overexpression of CD123 nor does it teach that said disorder is any type of cancer including both solid tumors and hematological cancers commensurate in scope of instant claim 79 and 80. However, CD123 expression appears to be limited to IL-3 responsive cells, including hematopoietic stem/progenitor cells (HS/PCs), monocytes, megakaryocytes, B-lymphocytes and plasmacytoid dendritic cells (pDCs) (Liu et al, see entire document, in particular, “Expression of CD123 in cells” section) (Liu, Keqiang, et al. Life sciences 122 (2015): 59-64). As such, the claimed CD123 bispecific antibodies can be used to effectively treat the hematological malignancies recited in instant claim 81 but would not be useful in the treatment of other cancer types including solid tumors where CD123 is not expressed absent of evidence to the contrary provided either in the prior art or instant specification. Further, there does not appear to be any practical use in inducing redirected T cell cytotoxicity or T cell dependent lysis in any cell type that simply expresses CD123 by contacting the cell with the claimed recombinant polypeptides either in vitro or in vivo with the exception of cancerous cells in which CD123 is overexpressed. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2, as evidenced by Baeuerle et al (Baeuerle, Patrick A., and Carsten Reinhardt. Cancer research 69.12 (2009): 4941-4944), hereinafter Baeuerle. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate or are obvious variants of the instant claims. 
4Ser)n linkers where n=4 between the CD123 VH chain (SEQ ID NO: 4, positions 1-124) and the CD123 VL chain (SEQ ID NO: 2, positions, 145-258) as well as between the CD3 VH chain (SEQ ID NO: 159, positions 511-631) and the CD3 VL chain (SEQ ID NO: 158, positions 652 -759), and a carboxyl terminus linker of SEQ ID NO: 288 at positions 494-510. The carboxyl terminal linker comprises (Gly4Ser)n where n=3. Additionally, the polypeptide of SEQ ID NO: 132 also comprises the CD3 and CD123 VH/VL domains recited in the claims.  Thus, the polypeptides of SEQ ID NO: 130 or 132 fully comprises the six CDRs of CD123 binding domain recited in instant claim 1 and necessarily binds to human and non-human CD123 with specificity per instant claims 22 and 86. Further, the VH regions of the CD123 and CD3 scFvs present in the polypeptide of SEQ ID NO: 130 are amino terminal to the VL regions per instant claim 25 (see Table 6 of issued specification). In contrast, the VL regions of the CD123 and CD3 scFvs present in the polypeptide of SEQ ID NO: 32 are amino-terminal to the VH regions per instant claim 26 
Thus, the issued claims meet the limitations of the instant claims. 

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2, as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 above, in view of Sievers et al (Sievers, Eric L., and Peter D. Senter. Annual review of medicine 64 (2013)), hereinafter Sievers. 
The teachings of the issued patent claims are discussed above and differ from the instantly claimed invention in that it is not taught that the binding domain of the CD123 recombinant polypeptide is conjugated to a drug or toxin. 
However, Sievers teaches that clinically useful, unconjugated monoclonal antibodies selectively recognize antigens that are preferentially expressed on or near tumor cells and exert  One approach by which the activities of these monoclonal Abs have been enhanced is through conjugation with cytotoxic drugs, generating antibody-drug conjugates (ADCs) capable of antigen-specific delivery of highly potent cytotoxic drugs to tumor cells (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to conjugate a drug or toxin to the CD123 binding domain of the recombinant polypeptide. One of ordinary skill in the art would have been motivated to do so in order to improve the clinical efficacy of recombinant polypeptide and to safely deliver cytotoxic agents to specific targets. Therefore, one of ordinary skill in the art would expect that conjugating a drug or toxin to the CD123 binding domain would improve the efficacy of the recombinant polypeptide in the treatment of a disorder such as cancer.    

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2, as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 above, in view of Buss et al (Buss, Nicholas APS, et al. Current opinion in pharmacology 12.5 (2012): 615-622), hereinafter Buss, and Dechant et al (Dechant, Michael, et al. Blood, The Journal of the American Society of Hematology 100.13 (2002): 4574-4580), hereinafter Dechant. 
The teachings of the issued patent claims are discussed above and differ from the instantly claimed invention in that it is not taught that the immunoglobulin constant region comprises the CH2 and CH3 domains of IgG1, IgG2, IgG3, IgG4, IgA1, IgA2, or IgD. 

Dechant further teaches that, human IgA antibodies have been shown to effectively trigger effector cell–mediated lysis of solid and lymphoma tumor cells similar to human IgG1 antibodies. In particular, IgA1 and IgA2 antibodies against HLA class II mediate tumor cell killing by PMNs, which are increasingly recognized as an important effector cell population for immunosurveillance against malignant tumors (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art would to modify the recombinant polypeptide such that the constant region of the CD123 binding domain is one of the IgG1, IgG2, IgG3, IgG4, IgA1, or IgA2. One of ordinary skill in the art would have been motivated to make such a modification since the IgG isotypes are commonly used in therapeutic antibody formats due to their long serum half-life and the isotypes can be selected based on desired effector function. For example, IgG1 is typically used due to its ability to elicit effector functions and high intrinsic stability. Further, IgA isotypes have been shown to effectively trigger cell-mediated lysis of solid and lymphoma tumor cells. Therefore, one of ordinary skill in the art would expect that the CD123 binding domain of the recombinant polypeptide having a constant region comprising IgG or IgA isotypes can be used to more effectively treat a disorder such as cancer in a subject.

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2, as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 above, in view of Hezareh et al, (Hezareh, M et al. Journal of virology vol. 75,24 (2001): 12161-8), hereinafter Hezareh. 
The teachings of the issued patent claims are discussed above and differ from the instantly claimed invention in that it is not taught that the immunoglobulin constant region comprises a human IgG1 CH2 domain comprising the substitutions L234A, L235A, G237A, and K322A. 
However, Hezareh teaches that L234A, L235A, and G237A mutations in the CH2 domain of human IgG1 reduced (or completely abolished in the case of L234A and L235A double mutant) FcR binding affinity as well as C1q binding and thus both ADCC and CDC effector functions, respectively, while the K322A mutation completely eliminated C1q binding and CDC activity (see entire document, in particular, Abstract and Pages 12163-12165 of Results). 
It would have been obvious to one of ordinary skill in the art to modify the immunoglobulin constant region of the recombinant polypeptide such that it comprises a human IgG1 CH2 domain having L234A, L235A, G237A, and K322A substitutions. One of ordinary skill in the art would have been motivated to make such a modification in order to reduce or abolish undesired ADCC and CDC activities of human IgG1. Therefore, one would expect that the a recombinant polypeptide having an human IgG1 domain with L234A, L235A, G237A, and K322A substitutions could be used to more safely treat a disorder in a subject. 

Claim  67 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2, as applied to claims 1, 4, 22, 23, 24, 25, 26, 28,  in view of Nemeth et al (US20160068605A1), hereinafter Nemeth. 
The teachings of the issued patent claims are discussed above and differ from the instantly claimed invention in that a pharmaceutical composition comprising the recombinant polypeptide of instant claim 33 and a pharmaceutically acceptable carrier, diluent, or excipient are not taught. 
However, Nemeth teaches CD123 and CD3 bispecific antibodies and pharmaceutical compositions comprising an effective amount of the bispecific antibody and pharmaceutically acceptable carrier, diluent, or excipient (see entire document, in particular, Para. 00246). 
It would have been obvious to one of ordinary skill in the art to provide the recombinant polypeptides recited by the issued patent in a pharmaceutical composition. One of ordinary skill in the art would be motivated to do so in order to administer the recombinant polypeptides to a subject for the treatment of a disease or disorder such as cancer. Therefore, one would expect a pharmaceutical composition comprising the recombinant polypeptides of the issued patent and a pharmaceutically acceptable excipient can be effectively administered to a subject to treat a disease or disorder.

Claims 69 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2, as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 above, in view of Robinson et al (Robinson, William H. Nature Reviews Rheumatology 11.3 (2015): 171-182), hereinafter Robinson. 

Robinson teaches that high-throughput DNA sequencing technologies enables large-scale characterization of functional antibody repertoires and can be used to provide next-generation biomarkers, diagnostic tools and therapeutic antibodies for a spectrum of diseases (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to obtain isolated nucleic acids encoding the recombinant polypeptides of the issued patent by high-throughput DNA sequencing technologies. One of ordinary skill in the art would have been motivated to do so since the isolated nucleic acid can be used to generate therapeutic antibodies in in vitro. Given that the amino acid sequences of CD3 and CD123 VH and VL chains are recited in the issued claims, one would expect the nucleic acid sequences recited in instant claim 70 can be readily obtained via DNA sequencing techniques subsequently used to produce therapeutic antibodies in vitro. 

Claims 71 – 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2,as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 69, 70, 77, 78, 79-81, and 86 above, in view of Ebel et al (WO2006124784A2), hereinafter Ebel. 
The teachings of the issued patent claims are discussed above and differ from the instantly claimed invention in that an isolated nucleic acid encoding the recombinant polypeptide of instant claim 33 is not taught.

It would have been obvious to one of ordinary skill in the art to culture a recombinant host cell comprising an expression vector having a nucleic acid sequence encoding the recombinant polypeptides of the issued claims in order to express nucleic acid segment and thereby producing the CD123-binding polypeptide. Therefore, one would expect that the vectors, cells, and recombinant antibody techniques disclosed by Ebel can effectively be used to generate the polypeptides of the issued claims. 

Claim 87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,676,533 B2, as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 69, 70, 77, 78, 79-81, and 86 above in view of  Tan et al (US20180273622A1), hereinafter Tan. 
The teachings of the issued patent claims are discussed above and differ from the instantly claimed invention in that a CD3 binding domain having the amino acid sequence of SEQ ID NO: 312 is not taught. 
However, Tan teaches CD3 binding proteins useful for the treatment of cancer that can have a second binding domain that binds to a tumor associated antigen such as CD123, wherein the CD3 binding protein has the amino acid sequence of SEQ ID NO: 84, which corresponds to 
It would have been obvious to one of ordinary skill in the substitute the CD3 binding domain disclosed by Tan for the CD3 binding domain in the recombinant polypeptides of the issued patent since both CD3 binding domains have the same functions and can be used for the same purposes namely the treatment of a disorder such as cancer in a subject. Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).Therefore, one would expect that a CD123 x CD3 recombinant polypeptide having a CD3 binding domain of SEQ ID NO: 84 can be used to effectively treat a disorder such as cancer in a subject. 


Claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as evidenced by Baeuerle et al (Baeuerle, Patrick A., and Carsten Reinhardt. Cancer research 69.12 (2009): 4941-4944), hereinafter Baeuerle.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method for treating a disorder in a subject, wherein said disorder is characterized by overexpression of CD123, comprising administering to the subject a pharmaceutical composition comprising a recombinant polypeptide comprising a CD123 binding 4Ser)n linkers where n=4 between the CD123 VH chain (SEQ ID NO: 4, positions 1-124) and the CD123 VL chain (SEQ ID NO: 2, positions, 145-258) as well as between the CD3 VH chain (SEQ ID NO: 159, positions 511-631) and the CD3 VL chain (SEQ ID NO: 158, positions 652 -759), and a carboxyl terminus linker of SEQ ID NO: 288 at positions 494-510. The carboxyl terminal linker comprises (Gly4Ser)n where n=3. Additionally, the polypeptide of SEQ ID NO: 132 also comprises the CD3 and CD123 VH/VL domains recited in the claims.  Thus, the polypeptides of SEQ ID NO: 130 or 132 fully comprises the six CDRs of CD123 binding domain recited in instant claim 1 and necessarily binds to human and non-human CD123 with specificity per instant claims 22 and 86. Further, the VH regions of the CD123 and CD3 scFvs present in the polypeptide of SEQ ID NO: 130 are amino terminal to the VL regions per instant claim 25 (see Table 6 of co-pending specification). In contrast, the VL regions of the CD123 and CD3 scFvs present in the polypeptide of SEQ ID NO: 32 are amino-terminal to the VH regions per instant claim 26 (see Table 6 of co-pending specification).  The disorder treated by the method recited in the issued patent is a cancer, wherein the cancer is acute myeloid leukemia (AML), B-lymphoid leukemia, blastic plasmocytoid dendritic neoplasm (BPDCN), hairy cell 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 above, in view of Sievers et al (Sievers, Eric L., and Peter D. Senter. Annual review of medicine 64 (2013)), hereinafter Sievers. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that it is not taught that the binding domain of the CD123 recombinant polypeptide is conjugated to a drug or toxin. 
However, Sievers teaches that clinically useful, unconjugated monoclonal antibodies selectively recognize antigens that are preferentially expressed on or near tumor cells and exert their cytotoxic effects through mechanisms such as cell signaling, antibody-dependent cellular  One approach by which the activities of these monoclonal Abs have been enhanced is through conjugation with cytotoxic drugs, generating antibody-drug conjugates (ADCs) capable of antigen-specific delivery of highly potent cytotoxic drugs to tumor cells (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to conjugate a drug or toxin to the CD123 binding domain of the recombinant polypeptide. One of ordinary skill in the art would have been motivated to do so in order to improve the clinical efficacy of recombinant polypeptide and to safely deliver cytotoxic agents to specific targets. Therefore, one of ordinary skill in the art would expect that conjugating a drug or toxin to the CD123 binding domain would improve the efficacy of the recombinant polypeptide in the treatment of a disorder such as cancer.    


Claim 37 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 above, in view of Buss et al (Buss, Nicholas APS, et al. Current opinion in pharmacology 12.5 (2012): 615-622), hereinafter Buss, and Dechant et al (Dechant, Michael, et al. Blood, The Journal of the American Society of Hematology 100.13 (2002): 4574-4580), hereinafter Dechant. 
This is a provisional nonstatutory double patenting rejection.

However, Buss teaches that therapeutic monoclonal antibodies are typically of the gamma immunoglobulin (or IgG) isotype because IgG possess a long serum half-life due to pH-dependent Ab recycling via the neonatal Fc receptor (FcRn) (see entire document) Further, different IgG isotypes can be selected based on desired effector function. For example, IgG1 is often the preferred isotype due to its ability to elicit effector function and high intrinsic stability whereas if effector function is not desirable, IgG2 and IgG4 have strongly reduced effector function (see Glossary). 
Dechant further teaches that, human IgA antibodies have been shown to effectively trigger effector cell–mediated lysis of solid and lymphoma tumor cells similar to human IgG1 antibodies. In particular, IgA1 and IgA2 antibodies against HLA class II mediate tumor cell killing by PMNs, which are increasingly recognized as an important effector cell population for immunosurveillance against malignant tumors (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art would to modify the recombinant polypeptide such that the constant region of the CD123 binding domain is one of the IgG1, IgG2, IgG3, IgG4, IgA1, or IgA2. One of ordinary skill in the art would have been motivated to make such a modification since the IgG isotypes are commonly used in therapeutic antibody formats due to their long serum half-life and the isotypes can be selected based on desired effector function. For example, IgG1 is typically used due to its ability to elicit effector functions and high intrinsic stability. Further, IgA isotypes have been shown to effectively trigger cell-mediated lysis of solid and lymphoma tumor cells. Therefore, one of ordinary skill in the art would expect that 

Claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86  above, in view of Hezareh et al, (Hezareh, M et al. Journal of virology vol. 75,24 (2001): 12161-8), hereinafter Hezareh. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that it is not taught that the immunoglobulin constant region comprises a human IgG1 CH2 domain comprising the substitutions L234A, L235A, G237A, and K322A. 
However, Hezareh teaches that L234A, L235A, and G237A mutations in the CH2 domain of human IgG1 reduced (or completely abolished in the case of L234A and L235A double mutant) FcR binding affinity as well as C1q binding and thus both ADCC and CDC effector functions, respectively, while the K322A mutation completely eliminated C1q binding and CDC activity (see entire document, in particular, Abstract and Pages 12163-12165 of Results). 
It would have been obvious to one of ordinary skill in the art to modify the immunoglobulin constant region of the recombinant polypeptide such that it comprises a human IgG1 CH2 domain having L234A, L235A, G237A, and K322A substitutions. One of ordinary skill in the art would have been motivated to make such a modification in order to reduce or abolish undesired ADCC and CDC activities of human IgG1. Therefore, one would expect that the a recombinant 

Claim 67 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86 above, in view of Nemeth et al (US20160068605A1), hereinafter Nemeth. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that a pharmaceutical composition comprising the recombinant polypeptide of instant claim 33 and a pharmaceutically acceptable carrier, diluent, or excipient are not taught. 
However, Nemeth teaches CD123 and CD3 bispecific antibodies and pharmaceutical compositions comprising an effective amount of the bispecific antibody and pharmaceutically acceptable carrier, diluent, or excipient (see entire document, in particular, Para. 00248). 
It would have been obvious to one of ordinary skill in the art to provide the recombinant polypeptides recited by the co-pending claims in a pharmaceutical composition. One of ordinary skill in the art would be motivated to do so in order to administer the recombinant polypeptides to a subject for the treatment of a disease or disorder such as cancer. Therefore, one would expect a pharmaceutical composition comprising the recombinant polypeptides of the co-pending application and a pharmaceutically acceptable excipient can be effectively administered to a subject to treat a disease or disorder. 

s 69 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 77, 78, 79-81, and 86  above, in view of Robinson et al (Robinson, William H. Nature Reviews Rheumatology 11.3 (2015): 171-182), hereinafter Robinson. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that an isolated nucleic acid encoding the recombinant polypeptide of instant claim 33 is not taught.
However, Robinson teaches that high-throughput DNA sequencing technologies enables large-scale characterization of functional antibody repertoires and can be used to provide next-generation biomarkers, diagnostic tools and therapeutic antibodies for a spectrum of diseases (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to obtain isolated nucleic acids encoding the recombinant polypeptides of the issued patent by high-throughput DNA sequencing technologies. One of ordinary skill in the art would have been motivated to do so since the isolated nucleic acid can be used to generate therapeutic antibodies in in vitro. Given that the amino acid sequences the CD3 and CD123 VH and VL chains are recited in the co-pending claims, one would expect the nucleic acid sequence recited in instant claim 70 can be readily obtained via DNA sequencing techniques and subsequently used to produce therapeutic antibodies in vitro. 

Claims 71-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as applied to claims , in view of Ebel et al, (WO2006124784A2),  hereinafter Ebel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that an isolated nucleic acid encoding the recombinant polypeptide of instant claim 33 is not taught.
However, Ebel teaches methods for use of a vector system having a nucleic acid sequence encoding a desired recombinant protein or antibody for expression in a eukaryotic or prokaryotic cell, wherein cells null for the vector can be identified under selection conditions and the vector comprises one or more promoters operatively linked to the nucleic acid sequence encoding the polypeptide of interest (see entire document, in particular, Abstract, Summary of Invention, and Claims).  
It would have been obvious to one of ordinary skill in the art to culture a recombinant host cell comprising an expression vector having a nucleic acid sequence encoding the recombinant polypeptides of the co-pending claims in order to express nucleic acid segment and thereby producing the CD123-binding polypeptide. Therefore, one would expect that the vectors, cells, and recombinant antibody techniques disclosed by Ebel can effectively be used to generate the polypeptides of the co-pending claims. 

Claim 87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/238,522 as applied to claims 1, 4, 22, 23, 24, 25, 26, 28, 29, 33, 35, 36, 51, 61-64, 66, 69, 70, 77, 78, 79-81, and 86 above in view of  Tan et al (US20180273622A1), hereinafter Tan. 

However, Tan teaches CD3 binding proteins useful for the treatment of cancer that can have a second binding domain that binds to a tumor associated antigen such as CD123, wherein the CD3 binding protein has the amino acid sequence of SEQ ID NO: 84, which corresponds to SEQ ID NO: 312 of the instant claims (see entire document, in particular Abstract, Background of Invention, and Claims). 
It would have been obvious to one of ordinary skill in the substitute the CD3 binding domain disclosed by Tan for the CD3 binding domain in the recombinant polypeptides of the issued patent since both CD3 binding domains have the same functions and can be used for the same purposes namely the treatment of a disorder such as cancer in a subject. Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).Therefore, one would expect that a CD123 x CD3 recombinant polypeptide having a CD3 binding domain of SEQ ID NO: 84 can be used to effectively treat a disorder such as cancer in a subject. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644